Citation Nr: 1205643	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-07 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Propriety of the reduction of the evaluation for status post retinal detachment with cataract extraction, right eye, from 60 percent to 30 percent disabling.  

2.  Entitlement to an increased rating above 60 percent for status post retinal detachment with cataract extraction, right eye.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

Procedural history 

Service connection for status post retinal detachment with cataract extraction, right eye, (hereafter "right eye disability") was granted in an August 2004 rating decision, with a 60 percent evaluation assigned effective from January 23, 1997.  

In November 2005, the Veteran sought entitlement to a TDIU.  In a March 2007 rating decision, the RO denied entitlement for TDIU, and also denied an increased rating for the right eye disability.  The Veteran filed a notice of disagreement (NOD) in April 2007, and a statement of the case regarding both issues was sent in October 2007.  The Veteran perfected a timely appeal in March 2008.

By way of an October 2008 rating determination (and as further discussed below in the decision), the RO proposed to reduce the rating for the right eye disability to 30 percent on the basis of clear and unmistakable error (CUE) in the August 2004 rating decision.  In December 2008, the rating for the right eye disability was reduced to 30 percent, effective March 1, 2009.  The Veteran filed a NOD as to the rating reduction in January 2009. 

In September 2009, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.  During the hearing, the parties agreed that the issue of the propriety of the rating reduction was properly within the jurisdiction of the Board based on the fact that such action occurred after the Veteran had already perfected an appeal as to the denial of an increased rating for right eye disability.  See Board Transcript "Tr." at 3.  As such, this issue is included on the title page of this decision.  

During the hearing, the Veteran raised the issue of entitlement to service connection for glaucoma as secondary to his service-connected right eye disability.  See Tr. at 23.  This matter is referred to the RO for appropriate action in the first instance.

The issues of entitlement to an increased rating for the right eye disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The August 2004 rating decision which granted a 60 percent rating for right eye disability was not based on CUE because it properly considered all of the pertinent facts and law in effect at that time.  


CONCLUSION OF LAW

The rating for the service-connected right eye disability was improperly reduced from 60 to 30 percent disabling, and the criteria for restoration of the 60 percent evaluation effective from the date of reduction have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(a) and (e), 4.84a, Diagnostic Code 6008, 6061-79 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VCAA provisions are not applicable to reduction cases found in 38 C.F.R. § 3.105 (2011), because this regulation contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Accordingly, VCAA provisions are not applicable in this matter.  As to whether rating reduction notice requirements have been satisfied, the Board finds, as further discussed below, that they have been.  See 38 C.F.R. §§ 3.103, 3.105(a) and (e).  Moreover, even assuming there was an error in satisfying the notice requirements, any such error would be harmless given the fully favorable determination being made by the Board.  

As required by 38 C.F.R. § 3.105(e), when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing the reduction will be prepared setting forth all material facts and reasons.  The beneficiary must be notified and furnished detailed reasons concerning the contemplated rating reduction action and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which the 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction, otherwise the rating reduction is void ab initio.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

A review of the record reveals that an October 2008 supplemental statement of the case (SSOC), along with a separate letter sent that month, informed the Veteran of the proposal to reduce the disability evaluation for his service-connected right eye disability from 60 percent to 30 percent disabling based on CUE in the original rating assigned.  Together, these two documents fulfilled the proposed rating and notice requirements of section 3.105(e).  These documents also were properly sent to the Veteran's last address of record.  Further, the Veteran was provided with the reasons for the proposed reduction and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing and his right to representation.  The letter informed the Veteran that, unless additional evidence was received within 60 days, his right eye disability would be reduced.  The Veteran did not submit any additional evidence in support of his claim during the 60 day time period, and he also did not request a predetermination hearing.  

The Board acknowledges that in this case all the required notice elements of 38 C.F.R. § 3.105(e) were not provided in a single document.  Indeed, some of the required elements were provided in the October 2008 SSOC (notice of the detailed reasons for the proposed reduction) while others were in the October 2008 letter (notice of the right to a hearing and of the 60-day time limit within which to submit additional evidence).  However, in this situation, the Board finds that the Veteran has not been prejudiced in any way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The October 2008 letter was mailed only five days after the SSOC and specifically noted that the SSOC explained the rationale for the proposed reduction.  Therefore, the Veteran could be reasonably expected to understand that the two documents were to be read in conjunction with one another.  Neither document was returned as undeliverable.  As such, the Board finds that the Veteran received all essential notice and had a meaningful opportunity to participate in the processing of his appeal.  There is no evidence that any error on the part of VA in regard to notice has reasonably affected the fairness of this adjudication, and, as already noted above, any such error would in any event be harmless given the Board's fully favorable determination.  

Propriety of the reduction 

Previous determinations which are final and binding, including degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  The 2004 rating decision in this case that reduced the Veteran's rating for his right eye condition was found to be in error on the basis of CUE only, and not on a finding of stabilization or improvement of this condition.  Therefore, the rating reduction provisions of 38 C.F.R. § 3.344 are not applicable.

The Court has set forth a three-pronged test to determine whether CUE is present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that CUE is a very specific and a rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc).

In the August 2004 rating decision, the RO granted service connection for status post retinal detachment with cataract extraction, right eye, and assigned a 60 percent evaluation under Diagnostic Code 6008-6069.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Pursuant to Diagnostic Code 6008, detachment of the retina is rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology, with a minimum rating during active pathology of 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6008 (2004).  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable (0 percent) to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2004).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2004).

The Board notes that the criteria for rating impairment of central visual acuity are based on service-connected loss of vision in both eyes, that is, with both eyes being service-connected.  38 C.F.R. §§ 4.75, 4.79, 4.80, 4.83, 4.83a (2004).  In this case, service connection is not in effect for the left eye.  The version of 38 C.F.R. § 3.383(a)(1) that was in effect in 2004 provided that compensation is payable for blindness in both eyes even when only one eye is service connected.  The corresponding rating criteria for the eyes set forth in 38 C.F.R. § 4.84a, Table V (2004), see also 38 C.F.R. § 4.83a (2004), however, did not at that time provide any guidance as to how to rate a nonservice-connected eye that is not totally blind or only has light perception or anatomical loss.  Rather, the only way that was provided to assign a rating under the table at that time was to select a degree of visual acuity of the other eye and the service-connected blind eye.  

While the rules for how to consider a nonservice-connected eye for rating purposes were later amended by VA in 2008 to provide that the visual acuity of the nonservice-connected eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment, this rule was not in effect in 2004 and may not be retroactively applied.  See 73 Fed. Reg. 66,549 (Nov. 10, 2008) (codified as 38 C.F.R. § 4.75(c)); see also Fugere v. Derwinski, 972 F.2d 331, 335 (Fed. Cir. 1992) ("[I]n no event shall . . . a readjustment in the rating schedule cause a veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the veteran's disability is shown to have occurred.").  

At the time of the August 2004 rating decision, the evidence included a January 2003 private ophthalmologist's report indicating that the Veteran had total loss of vision, with no light perception, in the right eye and 20/20 vision in the left eye.  Also of record was a December 2003 VA examination confirming no vision in the right eye and demonstrating near uncorrected vision of 20/100 in the left eye.  Based on the finding of no light perception in the service-connected right eye, and visual acuity of 20/100 in the nonservice-connected left eye, and applying these findings to Table V in 38 C.F.R. § 4.84a (2004), a rating of 60 percent is warranted.  Because this is the rating that was assigned in the August 2004 rating decision, such rating was not clearly and unmistakable erroneous, and hence it was in error for the 60 percent rating to be reduced to 30 percent in 2008.  

Although the reasoning that was employed by the regional office in 2008 to reduce the rating for the Veteran's service-connected is not clear from the proposed rating reduction notice and subsequent rating reduction action, it appears that the 2008 regulatory change discussed above was improperly applied to the 2004 rating decision.  Because CUE must only look at the law that was in effect at the time of the decision being challenged, such retroactive application was entirely in error.  In 2008, a revision to 38 C.F.R. § 4.75 was made to provide that visual acuity of a nonservice-connected eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  Applying this rule to Table V in 38 C.F.R. § 4.84a (2004), a rating of 30 percent is warranted.  However, because section 4.75 did not include any such guidance or requirement in 2004, the 2008 changes made to that section cannot be considered in determining whether the rating assigned in 2004 was in error.  

In conclusion, for all of the reasons discussed above, the Board finds that the August 2004 rating decision which assigned a 60 percent disability evaluation for the Veteran's service-connected right eye disability was correct, and that the later reduction of that rating to 30 percent was improper.  Accordingly, the 60 percent rating is restored effective from the effective date of the reduction.  

ORDER

The reduction of the 60 percent rating to 30 percent for a right eye disability was improper.  The restoration of the rating sought by the Veteran is granted in full.


REMAND

Unfortunately, a remand is required as to the remaining two issues.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

VA examinations

Regarding the Veteran's claim for an increased rating for his service-connected right eye disability, the record reflects that the last VA examination was conducted in June 2006.  Statements from the Veteran suggest that the disability has gotten worse since that time.  See VA Form 9 dated in March 2008 and Tr. at 12-13.  Given the contention that his right eye disability has gotten worse since the last examination, the Veteran must be reexamined to assess the current severity of his disability.  See e.g., Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

During the September 2009 hearing, the Veteran reported that he last worked in 1995 as an accountant and that he had been unable to find a job since then.  Tr. at 16-19.  He stated that his poor eyesight affects his ability to do many things required of an accountant, such as read charts and reports, and, suggested that this, along with health insurance needs related to his eyes, was probably the reason he had not been hired.  Id.  Upon review, the Board finds that a VA examination also is required for purposes of obtaining information concerning functional impairment in order to be able to address the legal issue of whether the Veteran is precluded from substantially gainful employment based solely on his service-connected disability.

Additional records

At the hearing, the Veteran testified that he sees a doctor at the Northport, New York, VA Medical Center (VAMC) for his eye "maybe monthly or every six months."  Tr. at 10.  The Board notes that the most recent VA treatment records associated with the file are dated in November 2008.  Accordingly, since VA's duty to assist requires VA to obtain and associate with the record all relevant records, the Board finds that a remand is required to obtain the records of the Veteran's treatment at the Northport VAMC.  See 38 U.S.C.A. § 5103A(b) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA adjudicators are deemed to have constructive notice of VA medical records).

The Veteran also suggested that he had been denied Social Security Administration (SSA) disability benefits.  Tr. at 20.  There is no indication in the file that any records have been requested from SSA.  VA has a duty to obtain SSA records when they may be relevant to a Veteran's claim.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  On remand, an attempt must be made to obtain SSA records, including the complete medical records upon which any decision was based.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).


Accordingly, this case is REMANDED for the following actions:

1.	Obtain and associate with the claims file copies of all records of treatment received by the Veteran at the Northport VAMC, or any other VA medical facility, for his eyes from November 2008 to the present.  

2.	Contact SSA and obtain and associate with the claims file copies of any records concerning a claim for SSA benefits filed by the Veteran, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  The non-existence or unavailability of such records must be verified by SSA.  38 C.F.R. § 3.159(c)(2).

3.	Following the completion of the above development, schedule the Veteran for a VA eye examination to determine the current severity of his service-connected right eye disability.  The claims file must be made available for review by the examiner.  All necessary tests, if any, should be performed on both eyes and the results documented.  

As part of the examination report, the examiner is requested to describe the functional impairment that is caused by the Veteran's service-connected right eye condition and how it impacts such things as physical or sedentary levels of employment, including describing from a medical assessment point of view what the Veteran can, and cannot, do.  

All opinions expressed must be supported by a complete rationale.

4.	Schedule the Veteran for a social and industrial survey.  

5.	When the development directed above has been completed, the agency of original jurisdiction (AOJ) should readjudicate the issues on appeal, including the TDIU claim that is part and parcel of the increased rating claim.  The claim for an increased rating for the service-connected right eye disability must be considered on both a schedular and extra-schedular basis, as the matter of entitlement to an extraschedular rating has been expressly raised by the Veteran.  If the benefits sought are not granted, or are not granted in full, the Veteran and his representative should be furnished a SSOC, and afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

An appellant has the right to submit additional evidence and argument on matters remanded by the Board.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


